     Case 1:20-cv-00507-NONE-SAB Document 29 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     SHANE HUMPHREY,                                      Case No. 1:20-cv-00507 NONE SAB (PC)
12
                                            Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                     MOTION TO MODIFY THE DISCOVERY
                    v.                                 AND SCHEDULING ORDER
14
                                                          (ECF No. 28)
15   M. HOWARD,
16                                       Defendant.
17

18         On October 19, 2020, the discovery and scheduling order issued in this action. (ECF No.

19   26.) Pursuant to the October 19, 2020 order, Defendant is to file any motion based on the failure

20   to exhaust administrative remedies by January 19, 2021. (Id.) On December 21, 2020, Defendant

21   filed a motion for a sixty day extension of time to file a motion for summary judgment for failure

22   to exhaust administrative remedies. The Court, having considered Defendant’s motion to modify

23   the discovery and scheduling order and defense counsel’s declaration in support, finds that good

24   cause exists to grant the motion.

25         Accordingly, IT IS HEREBY ORDERED that:

26          1.      Defendant’s motion to modify the discovery and scheduling order is GRANTED;

27          2.      Defendant shall file any motion for summary judgment based on the failure to

28                  exhaust administrative remedies on or before March 19, 2021;

                                                      1
     Case 1:20-cv-00507-NONE-SAB Document 29 Filed 12/22/20 Page 2 of 2


 1            3.      All other deadlines specified in the October 19, 2020 discovery and scheduling

 2                    order (ECF No. 26) shall remain in place.

 3
     IT IS SO ORDERED.
 4

 5   Dated:        December 22, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
